UNITED STATES DISTRICT COURT 9 . t
FOR THE DISTRICT OF COLUMBIA

RONALD SATISH EMRIT, )
Plaintiff, §
v. § Civil Action No. l:l9-cv-00102 (UNA)
DONALD TRUMP, et. al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintifF s pro se complaint and
motion for leave to proceed in forma pauperisl The Court Will grant the in forma pauperis
motion [2] and the complaint [l] Will be dismissed Without prejudice.

The instant complaint is substantially similar, if not identical, to another filed by plaintiff
in a recent lawsuit, see Emrl't v. Trump, et al., No. l9-cv-00055 (UNA) (D.D.C. filed Jan. 8,
2019), and this matter Will be dismissed as duplicative.

An Order is issued separately.

    

 

United Stale

Date: January 91 2019

